Citation Nr: 1039509	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 1951 
to February 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In September 2004, the Veteran submitted claim for service 
connection for hearing loss.  In March 2005, the RO denied the 
claim and informed the Veteran of the denial in April 2005.  In 
November 2005 the Veteran stated that he wished to reopen his 
claim and submitted evidence in support of the claim.   As set 
forth in 38 C.F.R. § 3.156(b), when new and material evidence is 
received prior to the expiration of the appeal period, it will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  In 
practical terms, this means that if a Veteran says, "I want to 
reopen my claim ...," before the appeal period ends following a 
prior denial, and submits accompanying evidence which would 
qualify as new and material evidence with that request, then the 
evidence must be considered as part of the first decision.  See 
Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also 
Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thus the issue 
before the Board is properly noted on the first page of this 
decision.  

In April 2010, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

In May 2010, the Veteran submitted additional evidence in support 
of his claim.  He stated that he waived RO consideration of the 
evidence and thus a remand for RO consideration and the issuance 
of a supplemental statement of the case is no necessary.  38 
C.F.R. § 20.1304 (2010). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss first manifested many years 
after service and is not related to his service or to any aspect 
thereof.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have occurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.    

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in April 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained VA outpatient treatment records and 
private treatment records.  And he was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge in April 2010. Next, a specific VA 
medical opinion pertinent to the issue on appeal was obtained.  
See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The examination 
provided adequate basis for adjudication the Veteran's claim.   
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection 

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010). 

For Veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, including hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R.  § 
3.303(d) (2010).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the  
Board's analysis below will focus specifically on what  evidence 
is needed to substantiate the claims and what the  evidence in 
the claims file shows, or fails to show, with  respect to the 
claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Veteran contends that he has hearing loss as a result of in-
service acoustic trauma while serving as a truck driver behind 
the artillery line.  He reports that his hearing was damaged in 
service due to loud noise from the truck as well as the artillery 
fire that occurred.  

The Evidence

Service treatment records show that at enlistment in January 
1951, the Veteran's hearing was noted as 15/15 bilaterally.  His 
hearing profile was 1 and examination of the ears was normal.  
During service, there is no complaint, diagnosis or treatment for 
hearing loss.  At separation in February 1954, his hearing was 
reported as 15/15 bilaterally, his hearing profile was 1, and 
examination of the ears was normal.  

Private records show that in March 2000, the Veteran underwent an 
audiometric evaluation.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
55
60
LEFT
25
40
50
60
65

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 60 percent in the left ear.  He 
underwent audiometric testing in March 2004.  At that time, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
65
70
LEFT
55
60
65
75
85







Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 40 percent in the left ear.

VA outpatient treatment records dated from 2004 to 2006 show 
treatment for hearing aid adjustment and evaluation.  

In May 2008, the Veteran was examined by VA.  The claims file was 
reviewed.  The Veteran complained of hearing loss and difficulty 
understanding speech.  The Veteran stated that he drove a truck a 
half mile behind the artillery line and that artillery would go 
off over him.  He also reported that he worked in an aerosol 
manufacturing plant for 26 years with noise exposure and that he 
wore earplugs at the plant.  He denied recreational noise 
exposure.  He stated that it was not until 1979 that he noticed 
hearing loss and the examiner noted that in an audiology note in 
2005 the Veteran stated he began wearing hearing aids in his 
40's.  On audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65
65
65
LEFT
50
55
65
70
80







Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 72 percent in the left ear.  The 
finding was that the Veteran had right ear mild sloping to 
moderately severe sensorineural hearing loss and left ear 
moderate-severe sensorineural hearing loss.  The examiner stated 
that given that the Veteran worked in occupational noise for 26 
years and reported that he first noticed hearing problems some 20 
years after he was discharged, it is less likely that his hearing 
loss is service related.  
 
In a March 2010 letter, a private physician noted that the 
Veteran has long standing bilateral hearing loss since the time 
he served in the Army in the Korean War.  It was noted that the 
Veteran was exposed to loud explosions and other hearing 
traumatic events.  

In a May 2010 letter, the Veteran's wife stated that she first 
met the Veteran in 1956, and that he always spoke loudly, and had 
trouble understanding people on the telephone.  She stated that 
he got his first hearing aids in 1970, and that the doctor told 
him that he believed it was more likely than not his hearing loss 
resulted from his military service and that it would get worse.  

Discussion

The Veteran acknowledges that he did not receive treatment in 
service, but asserts that he has suffered decreased hearing due 
to inservice noise exposure since service.  The Board notes at 
this juncture that while the Veteran's service treatment records 
make no mention of complaints involving problems hearing or a 
decrease in hearing acuity, and do not show  that the Veteran had 
a chronic condition while in service, the RO has conceded that 
the Veteran was exposed to acoustic trauma during service.  In 
this regard, the RO pointed out that he received the Korean 
Service Medal and Two Bronze Stars.  The RO noted that his 
military specialty was truck driver.  

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 38 
C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed 
after service was incurred in service.  The pertinent inquiry, 
then, is whether the Veteran's current bilateral hearing loss was 
caused by any incident of service.  The Board concludes that it 
was not. 

After service, the Veteran's treatment records do not indicate 
treatment for bilateral hearing loss until 2000, over 45 years 
after service.  At that time, the Veteran was afforded an audio 
examination, which showed bilateral hearing loss by VA standards.  
He was also examined by VA in May 2008 and audiographic testing 
showed defective hearing in both ears by VA standards.  Thus a 
current hearing loss disability has been confirmed.  What is 
necessary to allow the claim is competent objective medical 
evidence showing a nexus between the Veteran's service and his 
current hearing loss disorder.  As noted above, there is a 
private medical statement that associates the Veteran's hearing 
loss with service and a VA examination report which finds that 
there is no relationship.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the Board 
may accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an 
assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  A bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical 
opinion based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
Board is not bound to accept any opinion (from a VA examiner, 
private physician, or other source) concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a 
duty to assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of examination, 
the rationale for the opinion offered, the degree of certainty 
provided, and the qualifications and expertise of the examiner.  
See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Here, the Veteran has submitted a statement from a medical doctor 
and a VA examiner has evaluated the Veteran.  As to the March 
2010 private statement, the Board finds that it is of little 
probative value on the issue of relating the Veteran's hearing 
loss to service.  The doctor stated that the Veteran has a 
hearing loss since he served in the Army.  This statement is 
apparently based on a history provided by the Veteran; however 
the record shows that the Veteran has conflicting statements 
concerning the beginning of his hearing loss.  The Court has held 
that a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record, see Miller v. West, 11 Vet. App. 345, 348 (1998), As 
well, the Court has held that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not constitute competent medical evidence merely because the 
transcriber is a health care professional, see LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Here the examiner is noted to be an 
MD, and there is no indication that he is an ear specialist or an 
audiologist.  The Court has held that that a medical professional 
is not competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty, see Bloom v. 
West, 12 Vet. App. 185, 187 (1999), that a medical opinion is 
inadequate when unsupported by clinical evidence, see Black v. 
Brown, 5 Vet. App. 177, 180 (1995), and that a medical opinion 
based on an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  The statement offered is 
not documented by examination findings, and a definite opinion is 
not offered.  

On the other hand, the VA examiner, an audiologist, reviewed the 
Veteran's claims file, examined the Veteran, and offered an 
opinion with rationale.  The Board finds the opinion expressed in 
the VA audiologist's examination report credible and probative.  
The report was based on a review of the claims file, interview of 
the Veteran, and audio examination.  Further, a complete and 
through rationale is provided for the opinion rendered.  Thus the 
opinion is of high probative value.  
 
The Board has considered the lay statements submitted in support 
of the Veteran's claim.  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) held that lay evidence is one 
type of evidence that must be considered, and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting  
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v.  
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr v.  Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,   
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").   
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board finds that 
if Bethea applies to Court decisions, it is logical to apply the 
guidance set forth therein to those decisions of a superior 
tribunal, the Federal Circuit.

Here, the Board finds that, while the Veteran has asserted that 
his hearing loss is the result of exposure to noise in service, 
he has not demonstrated the medical knowledge required to 
establish an etiological nexus between his hearing loss and in-
service noise exposure.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1)  [competent 
medical evidence means evidence provided by a person  who is 
qualified through education, training, or experience to  offer 
medical diagnoses, statements, or opinions].  Therefore, although 
the statements of the Veteran in support of his claim have been 
given full consideration by the Board, they are not considered 
competent medical evidence and do not serve to establish a 
medical nexus between the claimed disorder and the Veteran's 
period of service. 

Further, to the extent that the Veteran's  statements are offered 
as evidence of continuity of  symptomatology, the Board 
acknowledges that lay evidence  concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous  medical evidence.  See Buchanan 
v. Nicholson, supra.  As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to 
provide evidence of his own experiences, the fact that the 
Veteran's treatment records do not reflect a diagnosis of hearing 
loss until over 45years after service weighs heavily against any 
claim that he has had problems ever since service.  The Board is 
not holding that corroboration is required.  Rather, the Board 
finds his assertions to be less credible than the negative 
contemporaneous records.  The Board notes that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  However, with respect to a merits review, the 
lack of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Further, the Veteran has reported that 
his disability began in 1952; however he has also stated on VA 
examination in May 2008, that it was not until 1979 that he 
noticed a hearing loss.  As such, the Board finds that the 
probative evidence is against the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where Veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

The Veteran's wife is competent to provide evidence of what she 
has observed; however, she has not demonstrated the medical 
knowledge required to establish an etiological nexus between the 
Veteran's hearing loss and his in-service noise exposure.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 
C.F.R. § 3.159 (a)(1).  It is noted that she indicated that the 
Veteran met the Veteran in 1956, two years after his discharge.  
Also she has stated that the Veteran was informed by a health 
care professional that he had hearing loss as a result of his 
service.  It must be noted that the U.S. Court of Appeals for 
Veterans Claims has held that a lay person's statement about what 
a physician told him or her, i.e., "hearsay medical evidence," 
cannot constitute medical evidence, as "the connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently unreliable 
to constitute 'medical' evidence."  See Robinette v. Brown, 8 
Vet. App. 69 (1995).

In the instant case, there is no presumed service connection 
because the Veteran was not diagnosed with a hearing loss 
disability within one year of service; indeed, it was not 
diagnosed until decades after service.  Further the Veteran has 
suggested that his hearing loss is due to an in-service head 
injury.  While his service treatment records show that he was 
treated for injury to the right frontum in 1952 while in Korea, 
there is no showing of any finding of hearing loss in service or 
for many years thereafter.  And no there is no competent credible 
evidence showing any connection between the head injury and the 
current hearing loss.  

In summary, hearing loss was not diagnosed until more than four 
decades after service.   There is credible and competent medical 
evidence against a link between service and hearing loss.  As 
discussed above, the most probative evidence of record fails to 
establish a continuity of hearing acuity problems from service.  
In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claims, and the benefit of the 
doubt doctrine is not for application.  See generally Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001). 


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


